 1

 2   Peter Szanto 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657
 4

 5
                       U.S. Bankruptcy Court
                                           District of oregon
 6                               1050 SW 6th Ave #700 Portland, OR 97204 (503) 326-1500


 7

 8                                                                   # 16 –bk-33185 pcm7
     In Re Peter Szanto,
 9
                                  Debtor                           DEBTOR’S Unopposed
10
                                                                       Motion to Postpone
11
                                                                       Hearing of 11/26/19
12

13

14

15
               1. Debtor's Certification Relating to Pre-filing Conferral
16
                       (Certification Pursuant to LBR 7007-1 (a))
17

18

19
            Pursuant to the Local Rule regarding conferral, Debtor contacted the
20
     counsel for Bank of America, Mr. Scott, regarding postponement of the
21   hearing of 11-26-19 [EXHIBIT A]. Mr. Scott was in agreement that the current
22   date of 11-26-19 was inconvenient for him as well [EXHIBIT B].
23

24          Thereupon, the parties agree that the 11-26-19 hearing should be

25   postponed.
     16-bk-33185                                    Motion –                                 pg. 1
26

27

28


                         Case 16-33185-pcm7                Doc 852          Filed 11/19/19
 1

 2
               I certify under penalty of perjury under the laws of the United States,
 3   that foregoing is true and correct. Signed at Irvine CA
 4

 5                 Dated 11/19/ 2019   /s/   signed electronically Peter Szanto
 6

 7

 8
                                             2. FACTS

 9

10
               The parties agree that the 11-26-19 hearing regarding relief from

11
     stay is inconvenient for them both and so Debtor makes this unopposed

12
     motion for postponement.

13

14

15
                                       3. MEMORANDUM

16

17
               11 USC § 105 empowers this Court to “issue any order, process, or

18
     judgment that is necessary or appropriate to carry out the provisions of this

19
     title.”

20

21
               Here, what the Court is requested to do is postpone the hearing of

22
     11-26-19 because both sides are otherwise previously obligated and are

23
     unable to attend.

24

25
                Debtor’s inability to attend the hearing of 11-26-19 rises to the level
     16-bk-33185                              Motion –                        pg. 2
26

27

28


                          Case 16-33185-pcm7       Doc 852   Filed 11/19/19
 1

 2
     of an impossibility, because he will be travelling by air, cross-country, the
 3
     entire day and will not even have access to phone service.
 4

 5

 6                                      4. Conclusion
 7

 8                 For the reasons enumerated, and other reasons to be explained
 9   by testimony at any hearing which may be scheduled, Debtor prays for an
10   unopposed postponement of the hearing of 11-26-19.
11

12           Respectfully,

13

14
                             Dated 11/19/ 2019 /s/ signed electronically Peter Szanto

15

16

17

18

19

20

21

22

23

24

25
     16-bk-33185                            Motion –                        pg. 3
26

27

28


                          Case 16-33185-pcm7     Doc 852   Filed 11/19/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to
 5   the within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7
         On the date indicated below, I personally served the within: Motion
     on the following by placing in postage pre-paid envelopes of the within
 8
     document and mailing same:
 9
     a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
10
     b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
11
     c. JPMorgan BofA Bank, represented by:
12                  Gadi Shahak c/o Shapiro & Sutherland
13                  1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
14   d. Bank of America, c/o McCarthy & Holthus 920 SW 3rd Av., Portland OR 97204

15   e. Oregon Department of Revenue, 955 Center St., Salem OR 97301

16
     f. Chapter 7 Trustee, Ms Amborn, PO Box 580, Medford, OR 97501
     g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
17
     h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
18
     by mailing copies to the above parties via 1st class mail, postage prepaid, or by
19
     e-mail.
20

21             I declare under penalty of perjury under the laws of the United States
     that the foregoing is true and correct. Signed at Irvine CA.
22

23
                      Dated 11/19/ 2019     /s/ signed electronically M. Reynolds
24

25
     16-bk-33185                            Motion –                          pg. 4
26

27

28


                         Case 16-33185-pcm7      Doc 852     Filed 11/19/19
